Exhibit 10.3

TRANSITION AND SEPARATION AGREEMENT

This Transition and Separation Agreement (the “Agreement”) by and between
Reginald Seeto, MBBS (“Executive”) and Ardelyx, Inc. (the “Company”), is made
effective as of the date Executive signs this Agreement (the “Effective Date”)
with reference to the following facts:

A. Executive currently serves as the Company’s Chief Operating Officer.

B. Executive and the Company entered into a Change in Control Severance
Agreement effective as of October 22, 2016 (the “Pre-Existing Agreement”).

C. Executive’s employment with the Company and status as an officer and employee
of the Company, will end effective upon the Resignation Date (as defined below).

D. Executive and the Company want to end their relationship amicably and also to
establish the obligations of the parties including, without limitation, all
amounts due and owing to Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1.  Resignation Date. Executive acknowledges and agrees that his status as an
officer and employee of the Company will end effective as of the earliest of (a)
August 3, 2018 (the “Planned Resignation Date”), (b) the date Executive takes
any action that constitutes “Cause” under the Pre-Existing Agreement and (c) the
date Executive voluntarily resigns from the Company (such earliest date, the
“Resignation Date”). Executive hereby agrees to execute such further document(s)
as shall be determined by the Company as necessary or desirable to give effect
to the end of Executive’s status as an officer of the Company; provided that
such documents shall not be inconsistent with any of the terms of this
Agreement. From the Effective Date through the Resignation Date, Executive’s
employment with the Company shall continue in effect, and Executive shall enjoy
the same salary, benefits and other compensation terms as in effect on the
Effective Date.

2.  Severance Payments and Benefits. The Company hereby agrees, subject to the
Resignation Date occurring on the Planned Resignation Date, Executive delivering
to the Company a General Release of Claims substantially in the form attached
hereto as Exhibit A (the “Release of Claims”) on or within twenty-one (21) days
following the Resignation Date, Executive not revoking the Release of Claims
within the seven (7)-day period following his execution of the Release of Claims
(the “Revocation Period”), and Executive’s performance of his continuing
obligations under Section 8 below and otherwise pursuant to this Agreement and
the Proprietary Information and Inventions Assignment Agreement entered into
between Executive and the Company, effective as of October 22, 2016 (the
“Confidential Information Agreement”), to provide the payments and benefits set
forth in this Section 2.

(a) Severance Payments. Within five (5) business day following the end of the
Revocation Period, the Company shall make a lump sum cash payment to Executive
in an amount equal to $417,000 (the “Severance Payment”). The Severance Payment
shall be subject to authorized payroll deductions and required tax withholding.

(b) COBRA Reimbursement. Provided that Executive timely elects to receive
continued healthcare coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or applicable state law (collectively
referred to as “COBRA”), the Company will reimburse COBRA premiums paid by
Executive through the earlier of (i) the first anniversary of the Resignation
Date, or (ii) the date upon which Executive and Executive’s covered dependents,
if any, become eligible for healthcare coverage under another employer’s
plan(s).  Notwithstanding the foregoing, (x) if any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section 1.409A-1(a)(5), or (y) the Company is
otherwise unable to continue to cover Executive under its group health plans
without penalty under applicable law (including without limitation, Section







--------------------------------------------------------------------------------

 



2716 of the Public Health Service Act), then, in either case, an amount equal to
each remaining Company subsidy shall thereafter be paid to Executive in
substantially equal monthly installments. After the Company ceases to pay
premiums pursuant to this Section 2(b), Executive may, if eligible, elect to
continue healthcare coverage at Executive’s expense in accordance the provisions
of COBRA.

3.  Final Paycheck; Payment of Accrued Wages and Expenses.

(a) Final Paycheck. On, or as soon as administratively practicable following,
the Resignation Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused vacation or other paid time off earned through
the Resignation Date, subject to standard payroll deductions and withholding.
Executive is entitled to these payments regardless of whether Executive executes
this Agreement or a Release of Claims.

(b) Business Expenses. The Company shall reimburse Executive for all outstanding
expenses incurred prior to the Resignation Date which are consistent with the
Company’s policies in effect from time to time with respect to travel and other
business expenses, subject to the Company’s requirements with respect to
reporting and documenting such expenses, including, without limitation, expenses
incurred pursuant to Executive’s services as a director of any of the Company’s
subsidiaries. Executive is entitled to these payments regardless of whether
Executive executes this Agreement or a Release of Claims.

4.  Transition Consulting Services.

(a) Consulting Services.  In the event the Resignation Date occurs on the
Planned Resignation Date, then during the period commencing on the Resignation
Date and ending on December 15, 2018 or such earlier date set forth in a written
notice provided by the Company or Executive to the other party (the “Consulting
Period”), Executive shall provide consulting services to the Company when and as
requested by the Company.  Such consulting services shall include, without
limitation, efforts aimed at concluding and transitioning projects commenced by
Executive prior to the Resignation Date, and such other services as may be
reasonably requested by the Company.   The Company shall reimburse Executive for
all expenses incurred during the Consulting Period which are consistent with the
Company’s policies in effect from time to time with respect to travel and other
business expenses, subject to the Company’s requirements with respect to
reporting and documenting such expenses.

(b) Equity Awards.  As consideration for the transition consulting services to
be provided to the Company under this Section 4, the stock option grants and
restricted stock unit awards granted to Executive by the Company prior to the
Resignation Date (collectively, the “Equity Awards”), shall continue to vest in
accordance with their existing vesting schedules throughout the Consulting
Period, subject to Executive’s continued service to the Company on each
applicable vesting date.  Executive shall not be entitled to receive any
additional consideration for the transition consulting services.  The Equity
Awards shall at all times remain subject in all respects to the terms and
conditions of the applicable Equity Award agreements between Executive and the
Company (the “Award Agreements”) and the Company’s applicable equity incentive
plan. All unvested shares subject to Equity Awards held by Executive at the end
of the Consulting Period shall terminate and be forfeited as of the last day of
the Consulting Period.  If Executive desires to exercise any vested options,
Executive must follow the procedures set forth in applicable Award Agreement,
including payment of the exercise price and any withholding obligations.  If by
the expiration dates set forth in the applicable Award Agreements, the Company
has not received a duly executed notice of exercise and remuneration in
accordance with Executive’s Award Agreements, Executive’s vested options shall
automatically terminate for no consideration and be of no further effect.

(c) Benefits. Executive understands and agrees that during the Consulting Period
Executive shall not be eligible to participate in or accrue benefits under any
Company benefit plan for which status as an employee of the Company is a
condition of such participation or accrual. To the extent that Executive was
deemed eligible to participate, as an employee, in any Company benefit plan, he
hereby waives his participation.

(d) Independent Contractor Status.  Executive and the Company acknowledge and
agree that, during the Consulting Period, Executive shall be an independent
contractor.  During the Consulting Period and thereafter, Executive shall not be
an agent or employee of the Company and shall not be authorized to act on behalf
of the





2

--------------------------------------------------------------------------------

 



Company.  Personal income and self-employment taxes for Equity Awards that vest
during the Consulting Period shall be the sole responsibility of
Executive.  Executive agrees to indemnify and hold the Company and the other
entities released herein harmless for any tax claims or penalties resulting from
any failure by Executive to make required personal income and self-employment
tax payments with respect to such Equity Awards.

5. Full Payment. Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the end of such employment relationship, and as a result of Executive’s
transition consulting services to the Company hereunder.  Executive further
acknowledges that, other than the Confidential Information Agreement and the
Award Agreements, this Agreement shall supersede each agreement entered into
between Executive and the Company regarding Executive’s employment, including,
without limitation, the Pre-Existing Agreement and any offer letter, or
employment agreement, and each such agreement other than the Award Agreements
and the Confidential Information Agreement shall be deemed terminated and of no
further effect as of the Resignation Date.

6.  Executive’s Release of the Company. Executive agrees that the consideration
set forth in this Agreement represents settlement in full of all outstanding
obligations owed to Executive by the Company and its current and former
officers, directors, employees, agents, investors, attorneys, affiliates,
divisions, and subsidiaries, and predecessor and successor corporations and
assigns (collectively, the “Releasees”).

(a) Executive, on his own behalf and on behalf of his family members, heirs,
executors, administrators, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

(i)   any and all claims relating to or arising from Executive’s employment
relationship with Company and the end of such employment relationship;

(ii)  any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(iii) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Employee Retirement Income Security Act of 1974; the Worker Adjustment and
Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002, except as prohibited by law;
the Uniformed Services Employment and Reemployment Rights Act; the California
Family Rights Act; the California Labor Code, except as prohibited by law; the
California Workers’ Compensation Act, except as prohibited by law; and the
California Fair Employment and Housing Act;

(iv) any and all claims for violation of the federal or any state constitution;

(v)  any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

(vi) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement;

(vii) any and all claims for attorneys’ fees and costs.

(b) Executive agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under





3

--------------------------------------------------------------------------------

 



this Agreement or the Award Agreements. This release does not release claims or
rights that cannot be released as a matter of law, including, but not limited
to, claims under Division 3, Article 2 of the California Labor Code (which
includes California Labor Code Section 2802 regarding indemnity for necessary
expenditures or losses by Executive) any other indemnification, defense, or
hold-harmless rights Executive may have, and Executive’s right to bring to the
attention of the Equal Employment Opportunity Commission or California
Department of Fair Employment and Housing claims of discrimination, harassment
or retaliation; provided, however, that Executive does release his right to
obtain damages for any such claims. This release does not release claims or
rights that Executive may have as a shareholder of the Company or for benefits
under any benefit plan or to participation in any such plan pursuant to the
terms thereof or applicable law.

(c) Executive acknowledges that he has been advised to consult with legal
counsel and is familiar with the provisions of California Civil Code
Section 1542, a statute that otherwise prohibits unknown claims, which provides
as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

7.  Non-Disparagement; Transfer of Company Property.

(a) Non-Disparagement. Executive agrees that he shall not disparage, criticize
or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately. The Company
agrees that it shall not, and it shall instruct its officers and members of the
Board of Directors to not, disparage, criticize or defame Executive either
publicly or privately.  Nothing in this Section 7(a) shall have application to
any evidence or testimony required by any court, arbitrator or government
agency.

(b) Transfer of Company Property. On or before the last day of the Consulting
Period, Executive shall turn over to the Company all files, memoranda, records,
and other documents, and any other physical or personal property which are the
property of the Company and which he has in his possession, custody or control
at such date.

8. Confidentiality; Non-Solicitation.

(a) Confidentiality.

(i) While Executive is employed by the Company, during the Consulting Period and
thereafter, Executive shall not directly or indirectly disclose or make
available to any person, firm, corporation, association or other entity for any
reason or purpose whatsoever, any Confidential Information (as defined below).
On or before the last day of the Consulting Period, all Confidential Information
in Executive’s possession that is in written or other tangible form (together
with all copies or duplicates thereof, including computer files) shall be
returned to the Company and shall not be retained by Executive or furnished to
any third party, in any form except as provided herein; provided, however, that
Executive shall not be obligated to treat as confidential, or return to the
Company copies of any Confidential Information that (A) was publicly known at
the time of disclosure to Executive, or (B) becomes publicly known or available
thereafter other than by any means in violation of this Agreement, the
Confidential Information Agreement or any other duty owed to the Company by any
person or entity.  For purposes of this Agreement, the term “Confidential
Information” shall mean information, technical data, know-how or trade secrets
disclosed to Executive or known by Executive as a consequence of or through his
or her relationship with the Company, relating to research, products,
developments, inventions, processes, techniques, chemical structures, finances,
business plans or regulatory strategies of the Company and its affiliates. In
addition, for the avoidance of doubt, Executive shall continue to be subject to
the Confidential Information Agreement.

(ii) For the avoidance of doubt, nothing in this Agreement will be construed to
prohibit Executive from filing a charge with, reporting possible violations to,
or participating or cooperating with any





4

--------------------------------------------------------------------------------

 



governmental agency or entity, including but not limited to the EEOC, the
Department of Justice, the Securities and Exchange Commission, Congress, or any
agency Inspector General, or making other disclosures that are protected under
the whistleblower, anti-discrimination, or anti-retaliation provisions of
federal, state or local law or regulation; provided, however, that Executive may
not disclose information of the Company or any of its affiliates that is
protected by the attorney-client privilege, except as otherwise required by law.
Executive does not need the prior authorization of the Company to make any such
reports or disclosures, and Executive is not required to notify the Company that
he has made such reports or disclosures. Furthermore, in accordance with 18
U.S.C. § 1833, notwithstanding anything to the contrary in this Agreement: (A)
Executive shall not be in breach of this Agreement, and shall not be held
criminally or civilly liable under any federal or state trade secret law (x) for
the disclosure of a trade secret that is made in confidence to a federal, state,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (y) for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal; and (B) if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney, and may use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.

(b) Non-Solicitation. In addition to Executive’s obligations under the
Confidential Information Agreement, Executive shall not for a period of one (1)
years following the Resignation Date, either on Executive’s own account or
jointly with or as a manager, agent, officer, employee, consultant, partner,
joint venturer, owner or stockholder or otherwise on behalf of any other person,
firm or corporation, directly or indirectly solicit or attempt to solicit away
from the Company any of its officers or employees or offer employment to any
person who is an officer or employee of the Company; provided, however, that a
general advertisement to which an employee of the Company responds shall in no
event be deemed to result in a breach of this Section 8(b). Executive also
agrees not divert or attempt to divert any actual or potential business of the
Company. If it is determined by a court of competent jurisdiction in any state
that any restriction in this Section 8(b) is excessive in duration or scope or
is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.

9. Executive Representations. Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will use reasonable best efforts to
immediately cause it to be withdrawn and dismissed, and (b) he has no known
workplace injuries or occupational diseases and has been provided and/or has not
been denied any leave requested under the Family and Medical Leave Act or any
similar state law, and (c) he has received the Company’s Insider Trading
Compliance Policy and agrees to continue to abide by all applicable terms
therein, including specifically, Section IV (C) which states, “With the
exception of the preclearance requirement, the insider trading laws continue to
apply to all transactions in the Company’s securities even after termination of
service of service to the Company. If an individual is in the possession of
material non-public information when his or her service terminates, that
individual may not trade in the Company’s securities until that information has
become public or is no longer material.”

10. No Assignment by Executive. Executive warrants and represents that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs. In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees. None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.

11. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.





5

--------------------------------------------------------------------------------

 



12. Miscellaneous. This Agreement, together with the Confidential Information
Agreement, the Award Agreements and the form of General Release of Claims
attached as Exhibit A hereto comprise the entire agreement between the parties
with regard to the subject matter hereof and supersedes, in their entirety, any
other agreements between Executive and the Company with regard to the subject
matter hereof, including without limitation, the Pre-Existing Agreement.
Executive acknowledges that there are no other agreements, written, oral or
implied, and that he may not rely on any prior negotiations, discussions,
representations or agreements. This Agreement may be modified only in writing,
and such writing must be signed by both parties and recited that it is intended
to modify this Agreement. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

13. Company Assignment and Successors. The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.

14. Maintaining Confidential Information. Executive reaffirms his obligations
under the Confidential Information Agreement. Executive acknowledges and agrees
that the payments and benefits provided in Sections 2 and 4 above shall be
subject to Executive’s continued compliance with Executive’s obligations under
the Confidential Information Agreement.

15. Executive’s Cooperation. Executive further agrees that:

(a) Transition. From the Effective Date through the Resignation Date, Executive
shall continue to provide full-time services to the Company, shall continue to
discharge all duties of the position of the Chief Operating Officer, and shall
cooperate with the Company in the preparation and presentation of public
statements regarding Executive’s planned departure from the Company.

(b) Investigations. After the Resignation Date, Executive shall use reasonable
efforts to cooperate with the Company and its affiliates, upon the Company’s
reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Executive’s duties and responsibilities to the Company or its
affiliates during his employment with the Company (including, without
limitation, Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s reasonable
request to give testimony without requiring service of a subpoena or other legal
process, and turning over to the Company all relevant Company documents which
are or may have come into Executive’s possession during his
employment); provided, however, that any such request by the Company shall not
be unduly burdensome or interfere with Executive’s personal schedule or ability
to engage in gainful employment, consulting or other work, and the Company shall
pay, upon invoicing by Executive, all reasonably incurred fees for his time in
so cooperating (which shall not exceed one thousand dollars ($1,000) per eight
hour day), and reimburse Executive for his actual, reasonable, out-of-pocket
expenses (including without limitation, any and all reasonable attorney’s fees
and costs) incurred in connection with providing any such cooperation.

IN WITNESS WHEREOF, the undersigned have caused this Transition and Separation
Agreement to be duly executed and delivered as of the date indicated next to
their respective signatures below.

DATED:

 

 

 

 

Reginald Seeto, MBBS

 

 

 

ARDELYX, INC.

DATED:

 

 

 

 

By:

 

 

 

Mike Raab, President & CEO

 





6

--------------------------------------------------------------------------------

 



EXHIBIT A

GENERAL RELEASE OF CLAIMS

This General Release of Claims (“Release”) is entered into as of             ,
between Reginald Seeto (“Executive”) and Ardelyx, Inc. (the “Company”)
(collectively referred to herein as the “Parties”), effective eight (8) days
after Executive’s signature hereto (the “Effective Date”), unless Executive
revokes his acceptance of this Release as provided in Paragraph 1(c), below.

1. Executive’s Release of the Company.

(a) Executive, on his own behalf and on behalf of his family members, heirs,
executors, administrators, agents, and assigns, hereby and forever releases the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, affiliates, divisions, and subsidiaries, and predecessor
and successor corporations and assigns (the “Releasees”) from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the date
Executive signs this Release, including, without limitation:

(i)   any and all claims relating to or arising from Executive’s employment
relationship with Company and the end of such employment relationship;

(ii)  any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(iii) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002, except as
prohibited by law; the Uniformed Services Employment and Reemployment Rights
Act; the California Family Rights Act; the California Labor Code, except as
prohibited by law; the California Workers’ Compensation Act, except as
prohibited by law; and the California Fair Employment and Housing Act;

(iv) any and all claims for violation of the federal or any state constitution;

(v)  any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

(vi) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of the Transition and Separation Agreement entered into
between the Parties as of [________], 2018 (the “Transition and Separation
Agreement”);

(vii) any claim for breach of contract or breach of the implied covenant of good
faith and fair dealing;

(viii) any and all claims for attorneys’ fees and costs.

(b) Executive agrees that the release set forth in this Section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under the
Transition and Separation Agreement or the Award Agreements (as defined in the
Transition and Separation Agreement). This release does not release claims or
rights that cannot be released as a matter of law, including, but not limited
to, claims under Division 3, Article 2 of the California Labor Code (which
includes California Labor Code Section 2802 regarding indemnity for necessary
expenditures or losses by Executive) any other





7

--------------------------------------------------------------------------------

 



indemnification, defense, or hold-harmless rights Executive may have, and
Executive’s right to bring to the attention of the Equal Employment Opportunity
Commission or California Department of Fair Employment and Housing claims of
discrimination, harassment or retaliation; provided, however, that Executive
does release his right to obtain damages for any such claims. This release does
not release claims or rights that Executive may have as a shareholder of the
Company or for vested benefits under any benefit plan or to continued
participation in any such plan pursuant to the terms thereof or applicable law.

(c) Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing
and voluntary. Executive acknowledges that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date of this Release. Executive acknowledges that the consideration given for
this waiver and release is in addition to anything of value to which Executive
was already entitled. Executive further acknowledges that he has been advised by
this writing that: (a) he should consult with an attorney prior to executing
this Release; (b) he has twenty-one (21) days within which to consider this
Release; (c) he has seven (7) days following his execution of this Release to
revoke this Release; (d) this Release shall not be effective until after the
revocation period has expired and Executive will not receive the severance and
other benefits provided by Section 2 of the Transition and Separation Agreement
unless and until the revocation period has expired; and (e) nothing in this
Release prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Executive signs this
Release and returns it to the Company’s General Counsel in less than the 21-day
period identified above, Executive hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Release. To revoke his acceptance of this Release, Executive must contact the
Company’s General Counsel by email at egrammer@ardelyx.com no later than 5 p.m.
on the 7th day following Executive’s signature of this Release.

(d) California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits unknown
claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

2. Executive Representations. Executive represents and warrants that:

(a) To Executive’s knowledge, Executive has returned to the Company all Company
property in Executive’s possession and if he discovers additional Company
property in his possession he will promptly return it to the Company;

(b) Except as Executive has informed the Company in writing, Executive is not
owed wages, commissions, bonuses or other compensation, other than any payments
that become due under Sections 3 and 4(b) of the Transition and Separation
Agreement;

(c) During the course of Executive’s employment Executive did not sustain any
injuries for which Executive might be entitled to compensation pursuant to
worker’s compensation law or Executive has disclosed any injuries of which he is
currently, reasonably aware for which he might be entitled to compensation
pursuant to worker’s compensation law;

(d) From the date Executive executed the Transition and Separation Agreement
through the date Executive executes this Release, Executive has not made any
disparaging comments about the Company, nor will Executive do so in the future;
and

(e) Executive has not initiated any adversarial proceedings of any kind against
the Company or against any other person or entity released herein, nor will
Executive do so in the future with respect to any claims released hereby, except
as specifically allowed by this Release.





8

--------------------------------------------------------------------------------

 



3. Continuing Obligations. Executive reaffirms his obligations under the
Transition and Separation Agreement and under the Confidential Information
Agreement (as defined in the Transition and Separation Agreement).

4. Cooperation with the Company. Executive reaffirms his obligations to
cooperate with the Company pursuant to Section 15 of the Transition and
Separation Agreement.

5. Severability. The provisions of this Release are severable. If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

6. Choice of Law. This Release shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles.

7. Integration Clause. This Release and the Transition and Separation Agreement,
the Confidential Information Agreement, and the Award Agreements contain the
Parties’ entire agreement with regard to the transition and separation of
Executive’s employment, and supersede and replace any prior agreements as to
those matters, whether oral or written, including without limitation, the
Pre-Existing Agreement. This Release may not be changed or modified, in whole or
in part, except by an instrument in writing signed by Executive and the
President & Chief Executive Officer of the Company.

8. Execution in Counterparts. This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single document.
Facsimile signatures shall have the same force and effectiveness as original
signatures.

9. Intent to be Bound. The Parties have carefully read this Release in its
entirety; fully understand and agree to its terms and provisions; and intend and
agree that it is final and binding on all Parties.

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

EXECUTIVE

 

ARDELYX, INC.

 

 

 

 

 

 

Reginald Seeto, MBBS

 

By: Mike Raab

 

 

Title: President & CEO

 

 

 

Date:

 

Date:

 

9

--------------------------------------------------------------------------------